Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 9,258,198 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner's Amendment
This communication is in response to the amended application filed on 01/27/2021.
An Examiner’s Amendment to the record appears below. Authorization for Examiner to discuss a proposed Examiner’s Amendment was provided by Primary Examiner Brian Whipple. Discussion and authorization of the Examiner’s Amendment, between Examiner and Applicant’s Representative (Haley J. McClory – Reg. No. 78,627) (“Rep.”), occurred on 02/24/2021 and 03/10/2021; see attached interview summary for more information.
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.



The application has been amended as follows:
1. (Currently Amended) A computer-implemented method, the method comprising:
detecting, by a processor, a change in a policy registry of an original policy, wherein the change in the policy registry is based, in part, on changes to policy definitions;
generating a policy enforcement rule from a service policy responsive to detecting a change in a policy registry, wherein generating the policy enforcement rule includes:
generating one or more processing actions from an intermediate policy proxy object, wherein the intermediate policy proxy object is derived from the service policy,
processing the one or more processing actions, wherein processing the one or more processing actions produce one or more policy enforcement processing rules 
		selecting the policy enforcement rule based, at least in part on the one or more policy enforcement processing rules and policy attachment semantics derived from the service policy; and
	transforming the service policy from an original policy to 

2. (Original) The computer-implemented method of claim 1, further comprising an intermediary system that operates to enforce the service policy, wherein the intermediary system is a policy enforcement point (PEP).

3. (Previously Amended) The computer-implemented method of claim 2, wherein the intermediate policy proxy object are locally-created processing entities that specify one or more policy enforcement constraints by the PEP.

4. (Original) The computer-implemented method of claim 3, wherein each of the one or more policy enforcement constraints include a policy domain, and a list of assertions.

5. (Previously Amended) The computer-implemented method of claim 4, wherein generating the one or more processing actions further comprises: 
mapping the list of assertions for the intermediate policy proxy object, wherein the list of assertions are mapped by a policy actions mapper to create one or more processing actions for the policy domain corresponding to the intermediate policy proxy object.

6. (Previously Amended) The computer-implemented method of claim 5, further comprising: 
providing processing rules with the one or more processing actions created by the policy action mapper for the intermediate policy proxy object; and 
iteratively processing the intermediate policy proxy object to generate the policy enforcement rule.

7. (Previously Amended) The computer-implemented method of claim 6, further comprising: 
producing the policy enforcement rule to each PEP tasked with policy enforcement of the service policy.

8. (Original) The computer-implemented method of claim 1, wherein the service policy can be either a service level definition (SDL) or a service level agreement (SLA).

9. (Original) The computer-implemented method of claim 4, wherein the policy domain comprises a uniform resource locator (URL) representing a location of the policy domain enforced by the PEP.

10. (Previously Amended) The computer-implemented method of claim 1, wherein the one or more policy attachment semantics further comprises at least one of vocabularies and definitions supported by the service policy.


	
detect, by a processor, a change in a policy registry of an original policy, wherein the change in the policy registry is based, in part, on changes to policy definitions;
generate a policy enforcement rule from a service policy responsive to detecting a change in a policy registry, wherein generating the policy enforcement rule includes:
generate one or more processing actions from an intermediate policy proxy object, wherein the intermediate policy proxy object is derived from the service policy,
process the one or more processing actions, wherein processing the one or more processing actions produce one or more policy enforcement processing rules 
		select the policy enforcement rule based, at least in part on the one or more policy enforcement processing rules and policy attachment semantics derived from the service policy; and
	transform the service policy from an original policy to 

12. (Original) The computer program product of claim 11, further comprising an intermediary system that operates to enforce the service policy, wherein the intermediary system is a policy enforcement point (PEP).

13. (Previously Amended) The computer program product of claim 12, wherein the intermediate policy proxy object are locally-created processing entities that specify one or more policy enforcement constraints by the PEP.



15. (Previously Amended) The computer program product of claim 14, wherein generating the one or more processing actions further comprises: 
mapping the list of assertions for the intermediate policy proxy object, wherein the list of assertions are mapped by a policy actions mapper to create one or more processing actions for the policy domain corresponding to the intermediate policy proxy object.

16. (Previously Amended) The computer program product of claim 15, further comprising: 
providing processing rules with the one or more processing actions created by the policy action mapper for the intermediate policy proxy object; and 
iteratively processing the intermediate policy proxy object to generate the policy enforcement rule.

17. (Previously Amended) The computer program product of claim 16, further comprising: 
producing the policy enforcement rule to each PEP tasked with policy enforcement of the service policy.

18. (Original) The computer program product of claim 14, wherein the policy domain comprises a uniform resource locator (URL) representing a location of the policy domain enforced by the PEP.

19. (Previously Amended) The computer program product of claim 11, wherein the policy attachment semantics further comprises at least one of vocabularies and definitions supported by the service policy.


	one or more computer processors;
	one or more computer readable storage media;
	computer program instructions; 
	the computer program instructions being stored on the one or more computer readable 
storage media for execution by the one or more computer processors; and
	the computer program instructions including instructions to:
detect, by a processor, a change in a policy registry of an original policy, wherein the change in the policy registry is based, in part, on changes to policy definitions;
generate a policy enforcement rule from a service policy responsive to detecting a change in a policy registry, wherein generating the policy enforcement rule includes:
generate one or more processing actions from an intermediate policy proxy object, wherein the intermediate policy proxy object is derived from the service policy,
process the one or more processing actions, wherein processing the one or more processing actions produce one or more policy enforcement processing rules having an ordered sequence of the one or more processing actions, and
		select the policy enforcement rule based, at least in part on the one or more policy enforcement processing rules and policy attachment semantics derived from the service policy; and
	transform the service policy from an original policy to 
Reasons for Allowance
After a thorough search and in view of the Examiner’s Amendment claims 1-20 are allowed. 
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Sidebottom (Pat. No. 7,962,633 B1) teaches a service 
The prior art of record does not teach, suggest or render obvious all the limitations of the independent claims as supported by Applicant’s Specification.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
03/16/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/18/2021